UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C.20549 FORM 10-Q þ QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended June 30, 2010 or o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File Number:1-14303 AMERICAN AXLE & MANUFACTURING HOLDINGS, INC. (Exact Name of Registrant as Specified in Its Charter) Delaware 36-3161171 (State or Other Jurisdiction of Incorporation or Organization) (I.R.S. Employer Identification No.) One Dauch Drive, Detroit, Michigan 48211-1198 (Address of Principal Executive Offices) (Zip Code) (313) 758-2000 (Registrant's Telephone Number, Including Area Code) Indicate by check mark whether the registrant: (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.Yes þ No o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).Yes oNo o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See definition of “accelerated filer,” “large accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. (Check one): Large accelerated filer o Accelerated filer þ Non-accelerated filer o Smaller reporting company o (Do not check if a smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).Yes oNo þ As of July 28, 2010, the latest practicable date, the number of shares of the registrant's Common Stock, par value $0.01 per share, outstanding was 71,401,454 shares. Internet Website Access to Reports The website for American Axle & Manufacturing Holdings, Inc. is www.aam.com.Our annual reports on Form 10-K, quarterly reports on Form 10-Q, current reports on Form 8-K and amendments to those reports filed or furnished pursuant to Section 13 or 15(d) of the Exchange Act are available free of charge through our website as soon as reasonably practicable after they are electronically filed with, or furnished to, the Securities and Exchange Commission(SEC).The SEC also maintains a website at www.sec.gov that contains reports, proxy and information statements, and other information regarding issuers that file electronically with the SEC. AMERICAN AXLE & MANUFACTURING HOLDINGS, INC. FORM 10-Q FOR THE QUARTER ENDEDJUNE 30, 2010 TABLE OF CONTENTS Page Number FORWARD-LOOKING STATEMENTS 1 Part I FINANCIAL INFORMATION 2 Item 1 Financial Statements 2 Condensed Consolidated Statements of Operations 2 Condensed Consolidated Balance Sheets 3 Condensed Consolidated Statements of Cash Flows 4 Notes to Condensed Consolidated Financial Statements 5 Item 2 Management's Discussion and Analysis of Financial Condition and Results of Operations 20 Item 3 Quantitative and Qualitative Disclosures About Market Risk 25 Item 4 Controls and Procedures 25 Part II OTHER INFORMATION 26 Item 1A Risk Factors 26 Item 2 Unregistered Sales of Equity Securities and Use of Proceeds 26 Item 6 Exhibits 26 Signatures 27 Exhibit Index 28 Ex. 31.1 Certification - CEO - Rule 13a-14(a) Ex. 31.2Certification - CFO - Rule 13a-14(a) Ex. 32 Section 906 Certifications FORWARD-LOOKING STATEMENTS In this Quarterly Report on Form 10-Q (Quarterly Report), we make statements concerning our expectations, beliefs, plans, objectives, goals, strategies, and future events or performance.Such statements are “forward-looking” statements within the meaning of the Private Securities Litigation Reform Act of 1995 and relate to trends and events that may affect our future financial position and operating results.The terms such as “will,” “may,” “could,” “would,” “plan,” “believe,” “expect,” “anticipate,” “intend,” “project,” and similar words of expressions, as well as statements in future tense, are intended to identify forward-looking statements. Forward-looking statements should not be read as a guarantee of future performance or results, and will not necessarily be accurate indications of the times at, or by, which such performance or results will be achieved.Forward-looking statements are based on information available at the time those statements are made and/or management’s good faith belief as of that time with respect to future events and are subject to risks and differ materially from those expressed in or suggested by the forward-looking statements.Important factors that could cause such differences include, but are not limited to: · global economic conditions; · our ability to comply with the definitive terms and conditions of various commercial and financing arrangements with GM; · reduced purchases of our products by GM, Chrysler or other customers; · reduced demand for our customers’ products (particularly light trucks and SUVs produced by GM and Chrysler); · availability of financing for working capital, capital expenditures, R&D or other general corporate purposes, including our ability to comply with financial covenants; · our customers’ and suppliers’ availability of financing for working capital, capital expenditures, R&D or other general corporate purposes; · the impact on us and our customers of requirements imposed on, or actions taken by, our customers in response to the U.S. government’s ownership interest,the Troubled Asset Relief Program or similar programs; · our ability to achieve cost reductions through ongoing restructuring actions; · additional restructuring actions that may occur; · our ability to achieve the level of cost reductions required to sustain global cost competitiveness; · our ability to maintain satisfactory labor relations and avoid future work stoppages; · our suppliers’, our customers’ and their suppliers’ ability to maintain satisfactory labor relations and avoid work stoppages; · our ability to continue to implement improvements in our U.S. labor cost structure; · supply shortages or price increases in raw materials, utilities or other operating supplies; · currency rate fluctuations; · our ability or our customers’ and suppliers’ ability to successfully launch new product programs on a timely basis; · our ability to realize the expected revenues from our new and incremental business backlog; · our ability to attract new customers and programs for new products; · our ability to develop and produce new products that reflect market demand; · lower-than-anticipated market acceptance of new or existing products; · our ability to respond to changes in technology, increased competition or pricing pressures; · price volatility in, or reduced availability of, fuel; · adverse changes in laws, government regulations or market conditions affecting our products or our customers’ products (such as the Corporate Average Fuel Economy (“CAFE”) regulations); · adverse changes in thepolitical stability of our principal markets (particularly North America, Europe, South America and Asia); · liabilities arising from warranty claims, product liability and legal proceedings to which we are or may become a party; · changes in liabilities arising from pension and other postretirement benefit obligations; · risks of noncompliance with environmental regulations or risks of environmental issues that could result in unforeseen costs at our facilities; · our ability to attract and retain key associates; · other unanticipated events and conditions that may hinder our ability to compete. It is not possible to foresee or identify all such factors and we make no commitment to update any forward-looking statement or to disclose any facts, events or circumstances after the date hereof that may affect the accuracy of any forward-looking statement. 1 PART I.FINANCIAL INFORMATION Item 1.Financial Statements AMERICAN AXLE & MANUFACTURING HOLDINGS, INC. CONDENSED CONSOLIDATED STATEMENTS OF OPERATIONS (Unaudited) Three months ended Sixmonths ended June30, June 30, (in millions, except per share data) Net sales $ Cost of goods sold Gross profit (loss) ) ) Selling, general and administrative expenses Operating income (loss) ) ) Interest expense ) Investment income Otherexpense, net ) Income (loss) before income taxes ) ) Income tax expense Net income (loss) ) ) Net loss attributable tothe noncontrolling interests Net income (loss) attributable to AAM $ $ ) $ $ ) Basic earnings (loss) per share $ $ ) $ $ ) Diluted earnings (loss) per share $ $ ) $ $ ) See accompanying notes to condensed consolidated financial statements. 2 AMERICAN AXLE & MANUFACTURING HOLDINGS, INC. CONDENSED CONSOLIDATED BALANCE SHEETS June 30, December 31, (Unaudited) Assets (in millions) Current assets Cash and cash equivalents $ $ Short-term investments Accounts receivable, net Inventories, net Prepaid expenses and other current assets Total current assets Property, plant and equipment, net Goodwill GM postretirement cost sharing asset Other assets and deferred charges Total assets $ $ Liabilities and Stockholders’ Deficit Current liabilities Accounts payable $ $ Accrued compensation and benefits Deferred revenue Accrued expenses and other current liabilities Total current liabilities Long-term debt Deferred revenue Postretirement benefits and other long-term liabilities Total liabilities Stockholders' deficit Common stock, par value $0.01 per share Paid-in capital Accumulated deficit ) ) Treasury stock at cost, 5.5 million shares as of June 30, 2010 and 5.4 million shares as of December 31, 2009 ) ) Accumulated other comprehensive income (loss), net of tax Defined benefit plans ) ) Foreign currency translation adjustments Unrecognized gain on derivatives - Total AAM stockholders' deficit ) ) Noncontrolling interest in subsidiaries Total stockholders’ deficit ) ) Total liabilities and stockholders' deficit $ $ See accompanying notes to condensed consolidated financial statements. 3 AMERICAN AXLE & MANUFACTURING HOLDINGS, INC. CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS (Unaudited) Six months ended June 30, (in millions) Operating activities Net income (loss) $ $ ) Adjustments to reconcile net income (loss) to net cash provided by (used in) operating activities Depreciation and amortization Asset impairments and related indirect inventory obsolescence Deferred income taxes - ) Stock-based compensation Pensions and other postretirement benefits, net of contributions ) ) Loss on retirement of equipment Changes in operating assets and liabilities Accounts receivable ) AAM-GM Agreement receivable - Inventories ) Accounts payable and accrued expenses ) Deferred revenue ) ) Other assets and liabilities Net cash provided by (used in) operating activities ) Investing activities Purchases of property, plant and equipment ) ) Purchase buyouts of leased equipment ) - Proceeds from sale of equipment Investment in joint venture - ) Redemption of short-term investments Net cash used in investing activities ) ) Financing activities Net short-term borrowings (repayments) under revolving credit facilities ) Payments of long-term debt and capital lease obligations ) ) Debt issuance costs ) ) Proceeds from issuance of long-term debt Repurchase of treasury stock ) ) Net cash provided by (used in) financing activities ) Effect of exchange rate changes on cash ) Net increase in cash and cash equivalents Cash and cash equivalents at beginning of period Cash and cash equivalents at end of period $ $ Supplemental cash flow information Interest paid $ $ Income taxes paid (refunds received) $ ) $ See accompanying notes to condensed consolidated financial statements. 4 AMERICAN AXLE & MANUFACTURING HOLDINGS, INC. NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS JUNE 30, 2010 (Unaudited) 1.ORGANIZATION AND BASIS OF PRESENTATION OrganizationAmerican Axle & Manufacturing Holdings, Inc. (Holdings) and its subsidiaries (collectively, we, our, us or AAM) is a Tier I supplier to the automotive industry.We manufacture, engineer, design and validate driveline and drivetrain systems and related components and chassis modules for light trucks, sport utility vehicles (SUVs), passenger cars, crossover vehicles and commercial vehicles.Driveline and drivetrain systems include components that transfer power from the transmission and deliver it to the drive wheels.Our driveline, drivetrain and related products include axles, chassis modules, driveshafts, power transfer units, transfer cases, chassis and steering components, driveheads, crankshafts, transmission parts and metal-formed products.In addition to locations in the United States (U.S.) (Michigan, New York, Ohio, Indiana and Pennsylvania), we have offices or facilities in Brazil, China, England, Germany, India, Japan, Luxembourg, Mexico, Poland, Scotland, South Korea and Thailand. Basis of PresentationWe have prepared the accompanying interim condensed consolidated financial statements in accordance with the instructions to Form 10-Q under the Securities Exchange Act of 1934.These condensed consolidated financial statements are unaudited but include all normal recurring adjustments, which we consider necessary for a fair presentation of the information set forth herein.Results of operations for the periods presented are not necessarily indicative of the results for the full fiscal year. The balance sheet at December 31, 2009 presented herein has been derived from the audited consolidated financial statements at that date but does not include all of the information and footnotes required by accounting principles generally accepted in the United States of America (GAAP) for complete consolidated financial statements. In order to prepare the accompanying interim condensed consolidated financial statements, we are required to make estimates and assumptions that affect the reported amounts and disclosures in our interim condensed consolidated financial statements.Actual results could differ from those estimates. For further information, refer to the audited consolidated financial statements and notes included in our Annual Report on Form 10-K for the year ended December 31, 2009. 2. RESTRUCTURING ACTIONS A summary of the restructuring related activity for the six months ended June 30, 2010 is shown below (in millions): One-time Indirect Asset Contract Termination Asset Inventory Retirement Related Benefits Impairments Obsolescence Obligations Costs Total Accrual as of December 31, 2009 $ $
